DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-16, 21-25 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 13-15, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim [US 20190035251] in view of Waterman et al. [Waterman, US 20150339915] further in view of Sloo et al. [Sloo, US 20150097663].
As to claim 1. Lim discloses An emergency sensor system for a building, the emergency sensor system comprising: 
a plurality of environmental sensors, sensors 111-118, [0067, fig. 4], distributed across a plurality of floors of the building, [0050]; and 
a local monitoring station (LMS), control board 210, connected to each of the plurality of environmental sensors, [fig. 3, 0082], the LMS comprising a transceiver, wireless communication unit 216, a processor, abnormal state determination unit 211, [fig. 3], and control the processor to: 
receive, from at least one environmental sensor of the plurality of environmental sensors, sensor data indicative of an environmental state proximate the at least one environmental sensor, [0089], 
analyze the sensor data, [0089], and 
output, to a remote responder system, an alert based on the sensor data, [0094, 0095].
Lim fails to explicitly disclose that the control board comprises a memory having stored thereon instructions that, when executed by the processor, performs the above steps.
Lim, in [0006], teaches that a microcontroller can be used to control the operation and analysis of sensor signals which requires the use of a memory to store program instructions.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Lim to implement the control board with a memory to allow for the control board store the predetermined levels and further allow for future adjustment of the levels to adopt the control board for different environments.
Lim fails to disclose that the sensors are connected to the LMS through physical connections; wherein the LMS is configured to provide centralized auxiliary power from a backup power source of the LMS to each of the plurality of environmental sensors through physical connections.
Waterman teaches a building with an interconnected smoke alarm system with a primary power source 1 supplied by an AC source, and a secondary backup power source 2 implemented as a battery, [fig. 1, 0009], and located centrally with a control module 5, [fig. 2, 0015]; wherein the primary and secondary power source provide power to the sensors using the existing wired connection of the building that can also be used for data communication, [0015, 0016].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Lim with that of Waterman so that the sensors can still be able to detect hazards in the event of power failure.
The combination of Lim and Waterman fails to disclose that the method comprises detect use of an auxiliary power by the plurality of environmental sensors; and output, in response to determining use of the auxiliary power by one or more environmental sensors of the plurality of environmental sensors, an alert indicating that a main power source of the one or more environmental sensors is unavailable.
Sloo teaches a smart home with a plurality of hazard detectors, [0043], connected through a central hub 223 for communicating, with a user or server, [0065], data collected from the hazard detector, [0066]; wherein the hazard detectors can be provided with a main AC power and a backup externally provided DC power, [0100]; wherein the hazard detectors comprise a power outage monitor 3124 to detect if there is a main AC power loss, [0194], that can provide notification when a main power outage is detected at the detector, [0154].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Lim and Waterman with that of Sloo so that 

As to claim 4. Lim discloses The emergency sensor system of claim 1, and the LMS is configured to receive the sensor data, [0082].
Lim fails to disclose wherein the physical connections comprise a power line connection, and the sensor data is received utilizing the power line connection.
Waterman teaches a building with an interconnected smoke alarm system with a primary power source 1 supplied by an AC source, and a secondary backup power source 2 implemented as a battery, [fig. 1, 0009], and located centrally with a control module 5, [fig. 2, 0015]; wherein the primary and secondary power source provide power to the sensors using the existing wired connection of the building that can also be used for data communication, [0016].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Lim with that of Waterman so that the sensors data can be received using the existing wire line to avoid additional circuit for wireless communication reducing implementation cost.

As to claim 5. Lim discloses The emergency sensor system of claim 1, wherein the LMS further comprises a battery, [0120].
Lim fails to disclose that the LMS is further configured to provide the auxiliary power to the plurality of environmental sensors through the battery.
Waterman teaches a building with an interconnected smoke alarm system with a primary power source 1 supplied by an AC source, and a secondary backup power source 2 implemented 
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Lim with that of Waterman so that the sensors can still be able to detect hazards in the event of power failure.

As to claim 6. The combination of Lim and Waterman fails to disclose The emergency sensor system of claim 1, wherein the sensor data further comprises location information of the at least one environmental sensor.
Sloo teaches a smart home with hazard detector wherein the sensor data comprises the sensor location, [0176].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Lim and Waterman with that of Sloo so that the hazard can easily be located.

As to claim 13. Lim discloses The emergency sensor system of claim 1, wherein the sensor data indicates at least one from among a temperature, a fire intensity, and a parts-per-million of smoke-particles, [0089].

As to claim 14. The combination of Lim and Waterman fails to disclose The emergency sensor system of claim 1, wherein the plurality of environmental sensors are configured to automate location information.

It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Lim and Waterman with that of Sloo so that the hazard can easily be located.

As to claim 15. The combination of Lim and Waterman fails to discloses The emergency sensor system of claim 14, wherein the plurality of environmental sensors are configured to automate location information by wirelessly communicating relative positions of the environmental sensors to estimate respective locations of the environmental sensors.
Sloo teaches a smart home with hazard detector wherein the sensor data comprises the sensor location within the building determined using triangulation, [0176]; wherein triangulation location is location relative to the location of the at least 3 transmitters used for determining the location using triangulation.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Lim and Waterman with that of Sloo so that the hazard can easily be located.

As to claim 21. Lim discloses An emergency detection method for an emergency sensor system in a building, the emergency sensor system comprising: 
a plurality of environmental sensors, sensors 111-118, [0067, fig. 4], distributed across a plurality of floors of the building, [0050]; and 
the method comprising: 
receiving, by the LMS and from at least one environmental sensor of the plurality of environmental sensors, sensor data indicative of an environmental state proximate the at least one environmental sensor, [0089], 
analyzing, by the LMS, the sensor data, [0089],
outputting, by the LMS to a remote responder system, an alert based on the sensor data, [0094, 0095].
Lim fails to disclose that the sensors are connected to the LMS through physical connections; providing, by the LMS, centralized auxiliary power from a backup power source of the LMS to each of the plurality of environmental sensors through the physical connections.
Waterman teaches an interconnected smoke alarm system with a centrally located battery wherein the battery is connected to the sensors using a wired connection that can also be used for data communication, [0016].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Lim with that of Waterman so that the sensors can still be able to detect hazards in the event of power failure.
The combination of Lim and Waterman fails to disclose that the method comprises automating location information by wirelessly communicating, amongst the plurality of environmental sensors, relative positions of the environmental sensors to estimate respective locations of the environmental sensors; exchanging, by the plurality of environmental sensors, wireless directional signals; and estimating respective relative locations of the environmental sensors based on directions and signal strengths of the exchanged wireless directional signals.
Sloo teaches a smart home with a plurality of hazard detectors, [0043], connected through a central hub 223 for communicating, with a user or server, [0065], data collected from the hazard detector, [0066]; wherein the hazard detectors can be provided with a main AC power and a backup externally provided DC power, [0100]; wherein the hazard detectors comprise a power outage monitor 3124 to detect if there is a main AC power loss, [0194], that can provide notification when a main power outage is detected at the detector, [0154]; wherein each hazard detector can determine its relative location using triangulation, [0176]; wherein triangulation is a method of determining relative location that requires receiving wireless signal from at least three devices and determining the relative location of the device based on the direction and signal strength of the received signals.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Lim, Waterman and Sloo to use triangulation for determining the relative location of each sensors to determine if the sensor is located at an optimal location as described in Sloo.

As to claim 22. The combination of Lim and Waterman fails to disclose The method of claim 21 further comprising: detecting use of the centralized auxiliary power by the plurality of environmental sensors; and outputting, in response to determining use of the centralized auxiliary power by one or more environmental sensors of the plurality of environmental sensors, an alert indicating that a main power source of the one or more environmental sensors is unavailable.

It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Lim, Waterman and Sloo to use triangulation for determining the relative location of each sensors to determine if the sensor is located at an optimal location as described in Sloo.

Claims 7-9, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Waterman and Sloo as applied to claim 1 above, further in view of Gravel et al. [Gravel, US 20190318611].
As to claim 7. The combination of Lim, Waterman and Sloo fails to disclose The emergency sensor system of claim 6, wherein the instructions, when executed by the processor, further control the processor to generate a real-time event map based on the environmental state and the location information.
Gravel teaches an indoor positioning system for fire alarm wherein the control panel provides the location of the sensors 130 overlaid over the building map and with a real-time location of responders, [0043, fig. 6].


As to claim 8. The combination of Lim, Waterman and Sloo fails to disclose The emergency sensor system of claim 7, wherein the real-time event map comprises overlaying a floorplan of the building with environmental states indicated by the at least one environmental sensor and at locations corresponding to the location information.
Gravel teaches an indoor positioning system for fire alarm wherein the control panel provides the location of the sensors 130 overlaid over the building map and with a real-time location of responders, [0043, fig. 6].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Lim, Waterman and Sloo with that of Gravel so that the system can determine the real-time location of each responders

As to claim 9. Lim discloses The emergency sensor system of claim 7, wherein one or more of the plurality of environmental sensors comprise a respective camera, camera 104, [0059], and the real-time event map comprises one or more images captured by one or more respective cameras of the at least one environmental sensor, [0060].

As to claim 23 is rejected using the same prior arts and reasoning as to that of claim 8.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Waterman and Sloo as applied to claim 1 above, further in view of Jochelson [US 20100188212].
As to claim 10. the combination of Lim, Waterman and Sloo fails to disclose The emergency sensor system of claim 1, wherein one or more of the plurality of environmental sensors comprise a respective camera activatable by a signal from the LMS.
Jochelson teaches a system for monitoring a home, [0039]; wherein the hub can activate a camera upon detection of a signal from a sensor, [claim 6].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Lim, Waterman and Sloo with that of Jochelson so that the system can allow the user to visually confirm the alert.

As to claim 11. the combination of Lim, Waterman and Sloo fails to disclose The emergency sensor system of claim 10, wherein the instructions, when executed by the processor, further control the processor to activate one or more respective cameras of the at least one environmental sensor in response to determining, based on the sensor data, that an emergency situation is occurring.
Jochelson teaches a system for monitoring a home, [0039]; wherein the hub can activate a camera upon detection of a signal from a sensor, [claim 6].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Lim, Waterman and Sloo with that of Jochelson so that the system can allow the user to visually confirm the alert.

claim 12. the combination of Lim, Waterman and Sloo fails to disclose The emergency sensor system of claim 10, wherein the cameras are only activatable by a signal from the LMS.
Jochelson teaches a system for monitoring a home, [0039]; wherein the hub can activate a camera upon detection of a signal from a sensor, [claim 6].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Lim, Waterman and Sloo with that of Jochelson so that the system can allow the user to visually confirm the alert.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/02/2021 have been fully considered but they are not persuasive. 
Argument 1: Peterson et al. does not teach the newly amended limitations of claim 1.
Response 1: The Office Action is not relying on Peterson et al. to teach the newly added limitations of claim 1. The Office Action is relying on Sloo et al. to teach the newly added limitations of claim 1 as detailed above in the rejection of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688